DETAILED ACTION
This Office Action is in response to the application 16/701,721 filed on December 03rd, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/28/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 
Regarding claims 1, 10 and 15; claims 1, 10 and 15 are/is rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
The claims reciting the limitations “determin[ing] a history of user events associated with use,” “generat[ing] a plurality of authentication questions and a plurality of authentication answers,” “select[ing] a first authentication question,” “receiv[ing] a response to the first authentication question” and “provid[ing] access to the service” are directed to an abstract idea as the claims recite mental processes. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional element(s) (i.e., a user, a service).  However, said additional element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining/generating/selecting/receiving/providing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional element, said element taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements 
Regarding claims 2-9, 11-14 and 16-20; claims 2-9, 11-14 and 16-20 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurian et al. (Kurian), U.S. Pub. Number 2019/0058992.
Regarding claim 1; Kurian discloses a method comprising:
determining, by a computing device, a history of user events associated with use, by a user, of one or more applications (par. 0041; fig. 3; the authentication server downloads or receives user history information that includes personal information, account information, user device information, geolocation information, location history information, financial information, online browsing history, social media information.);
generating, for the user and based on the history of user events: a plurality of authentication questions, and a plurality of authentication answers associated with the plurality of authentication questions (par. 0043; generate questions or stimulus or challenging for the user to answer based on the obtain user information; i.e., the second set of authentication rules may include questions about previous transactions, places the user has recently visited or shopped at, online browsing history, or any other user history information.);
selecting, from the plurality of authentication questions and in response to a request for access to a service, a first authentication question (par. 0038; select to receive a combination of text-based and audible questions and to respond using gestures on a touch screen; the user selects the question or stimulus or challenging from a pool of questions provided by the authentication server.);
receiving a response to the first authentication question (par. 0045; request responses from the user in accordance with the first set of authentication rules; the authentication server provides a graphical interface that presents the first set of authentication rules and allows the user to provide response to the first set of authentication rules.); and
providing, to the user and based on comparing the response to the plurality of authentication answers, access to the service (par. 0045; the authentication server evaluates the user’s responses and validates the authentication key and the identity of the user in response to determining the user has satisfied the first set of authentication rules.)
Regarding claim 2; Kurian discloses the method of claim 1, wherein: the first authentication question is associated with a first application of the one or more applications; and a second authentication question, of the plurality of authentication questions, is associated with a second application of the one or more applications (par. 0018; the authentication rules include number of rules and type of authentication rules; authentication rules identify actions or responses to questions or stimuli the users can provide to authenticate themselves; i.e., types of actions or responses a user can provide to satisfy authentication rules include text responses, touchscreen gestures, voice samples, retina scans, fingerprints, geolocation information, user device information, and other suitable type of information or biometric sample.).
Regarding claim 3; Kurian discloses the method of claim 1, wherein the first authentication question is associated with an interaction between the user and a second user (par. 0050; provide ability to allow an authentication key to be fragmented and shared among multiple users.).
Regarding claim 4; Kurian discloses the method of claim 1, wherein determining the history of user events comprises: retrieving, from a first application of the one or more applications, a user activity log (par. 0031; the authentication engine periodically collect and store/log user history information, transaction information, geolocation information for a user in a user profile.).
Regarding claim 5; Kurian discloses the method of claim 1, wherein generating the plurality of authentication questions comprises: determining a timestamp; and filtering, based on the timestamp, the history of user events (par. 0060; the authentication request comprises a device identifier for the user device using the authentication key, a user identifier for the user using the authentication key, a vendor identifier, a location identifier, a timestamp, a product identifier.).
Regarding claim 6; Kurian discloses the method of claim 1, wherein generating the plurality of authentication questions comprises: randomly selecting, from the history of user events, an event action; and randomly selecting, based on the event action, an event object, wherein the first authentication question is associated with the event action and the event object (par. 0026; the authentication engine randomly select an authentication key from pool of authentication keys.).
Regarding claim 7; Kurian discloses the method of claim 1, further comprising: replacing presentation of an authentication method with presentation of the first authentication question (par. 0028; the ability to dynamically and automatically change authentication rules in response to different triggering events provides increased data and network security when the authentication engine determines an account may be at risk of becoming compromised.).
Regarding claim 8; Kurian discloses the method of claim 1, wherein the first authentication question is associated with a physical location (par. 0059; the purchase may be for goods or services at a physical store/location or in an online marketplace.).
Regarding claim 9; Kurian discloses the method of claim 1, wherein determining the history of user events comprises: determining a first set of user events associated with a first application of the one or more applications; and determining, based on determining that the first set of user events satisfies a threshold, a second set of user events associated with a second application of the one or more applications, wherein the history of user events is based on the first set and the second set (par. 0040; the authentication server identifies one or more triggering events; the user defines one or more triggering events; i.e., the user indicates account threshold such as an account balance threshold, a transaction amount threshold, or any suitable type of trigger or threshold.).
Regarding claims 10-14; Claims 10-14 are directed to method which have similar scope as claims 1-9. Therefore, claims 10-14 remain un-patentable for the same reasons.
Regarding claims 15-20; Claims 15-20 are directed to method which have similar scope as claims 1-9. Therefore, claims 15-20 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/KHOI V LE/
Primary Examiner, Art Unit 2436